Title: To Thomas Jefferson from Benjamin Maury, 23 November 1808
From: Maury, Benjamin
To: Jefferson, Thomas


                  
                     D Sir/
                     November 2/3d 1808
                  
                  Having applied in Persona, and by Letter, with regard to the small sum of $100, and hearing nothing from you, am rather at a Loss to form a conclusion—but agreeable to the old proverd, I trust Your silence may be construed into consent, I must candedly paint the Situation I, at present, labour under, (Namely) the Fly, has destroyed, all my wheat, and the Frost all my corn, I have a wife and 1.0. Children and no one to see them fed but by my own Labour and Industry which is too hard a task for me at this time of day therefore trust you will relieve
                  one of yr Distressed Subjects and singularly Oblige D Sir Yr Most Obd Sevt
                  
                     Benja Maury
                     
                  
               